Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 1 of 11 PageID #: 3552



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                        NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

      RETZLAFF’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS BECAUSE OF
            PLAINTIFF’S NEWLY-DISCOVERED ASSASSINATION PLOT

         Defendant Thomas Retzlaff files his reply in support of Retzlaff’s motion

   to dismiss the case because of the March 13, 2020, discovery of Van Dyke’s plan

   to assassinate Retzlaff and the undersigned counsel. (Doc. 139).

                 I. VAN DYKE’S RESPONSE TO RETZLAFF’S MOTION

         1.      Characterizing Retzlaff’s motion as “bizarre” and “wasteful,” Van

   Dyke denounces the motion as “fl[ying] in the face of” this Court’s directive that

   the parties “conduct themselves in a civilized manner and act as professionals.”

   Doc. 141, ¶¶ 3.3-3.4. Apparently, Van Dyke believes plotting murders does not

   offend the Court’s civility directive, but the victims’ reporting the plot to this

   Court does.   Van Dyke chides that Retzlaff “does not have any credible or

   admissible evidence” of the murder plot (Id., ¶ 3.1) and declares Retzlaff’s

   dismissal motion “frivolous,” “outrageous,” and “filed solely for the purpose of

   harassing” Van Dyke. Id., ¶ 3.4.
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 2 of 11 PageID #: 3553



                                                        II. RETZLAFF’S REPLY

              A. The Audio Recording of Van Dyke’s Own Voice Describing the
                                   Assassination Plans

               2.           Evidence of Van Dyke’s assassination plans consists of an official

   police report that refers to an audio recording of Van Dyke himself describing

   them. An FBI informant working with Special Agent Kevin Palomino of the Joint

   Terrorism Task Force in Dallas made the recording in Van Dyke’s home. Doc.

   139-4, p. 16. It is in the custody of the Oak Point Department of Public Safety.

   The quotes of Van Dyke describing the murder plans appear in the January 24,

   2019, affidavit of Sgt. Brian Howard, Criminal Investigator of the Oak Point DPS,

   who listened to the recording along with DPS Director Mike Shackleford. Doc.

   139-4, pp. 2, 16. The voice was identified as Van Dyke’s by Denton County

   Sheriff’s Office Captain Barrett. Id. Importantly, no aspect of Retzlaff’s motion

   to dismiss is based on the testimony of informant Isaac Marquardt, whom Van

   Dyke attacks as not credible. Doc. 141, ¶ 3.2; Doc. 141-1.

               3.           Van Dyke objects to the admissibility of the police report1 as

   evidence and challenges Retzlaff’s ability to prove the murder plot. However,

   conspicuous by its absence from Van Dyke’s mockery of what he calls a “wild”

   conspiracy theory is a denial that any such plot existed. This is telling.

               4.           Van Dyke taunts Retzlaff, daring him to “set this matter for a full

   evidentiary hearing and call witnesses capable of producing and authenticating the


               1
                            Doc. 139-4.

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      2
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 3 of 11 PageID #: 3554



   so-called ‘evidence’ referenced in his motion.” Doc. 141, ¶ 3.3. Retzlaff accepted

   Van Dyke’s invitation.

               5.           But when counsel spoke with Van Dyke on March 19, 2020, to

   discuss an approach to scheduling the hearing, Van Dyke suddenly became

   evasive, saying he “does not remember” making any murder plans. Retzlaff

   pointed out that a hearing would afford Van Dyke the opportunity to deny the

   recording’s authenticity. Van Dyke responded he would do “no such thing,”

   would not testify, would “take the Fifth” in response to any questions, and, as

   something of an afterthought, declared he would “not even show up to the

   hearing.” Van Dyke told counsel that the 15-month-old assassination plan is now

   “stale” and, therefore, no longer of any relevance. This, too, is telling.

               6.           The Court should not allow itself to be manipulated by Van Dyke’s

   cynical claims of amnesia. If Van Dyke is unable to persuade the Court that the

   evidence of half a dozen agents of three different organs of criminal justice—the

   FBI, the Denton County Sheriff’s Department, and the Oak Point Department of

   Public Safety—are unworthy of credence, the Court should dismiss Van Dyke’s

   case.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      3
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 4 of 11 PageID #: 3555



   B. Can the Court Consider the Six Documents Appended to Retzlaff’s Motion
                                   to Dismiss?

               7.            Yes. Van Dyke urges objections to the admissibility of only three2

   of the six documents appended to Retzlaff’s motion to dismiss. Van Dyke’s

   objections are ill-grounded. Here is why.

                                             1. Retzlaff’s Exhibit 1 is Admissible

               8.           Retzlaff’s Exhibit 1, Doc. 139-1, is a pleading in the State Bar’s

   disciplinary case against Van Dyke.                                            Van Dyke makes the unremarkable

   observation that “pleadings are not evidence.” Doc. 141, ¶ 2.2. This is generally

   true. But Retzlaff does not offer Exhibit 1 for the truth of the matter asserted in

   the State Bar’s pleadings, but to show the specific allegations to which Van Dyke

   himself was admitting when he signed the “Agreed Judgment of Partially Probated

   Suspension” appended as Retzlaff’s Exhibit 2, Doc. 139-2. Retzlaff’s Exhibit 1 is

   nonhearsay and admissible. And even if Retzlaff’s Exhibit 1 were excluded,

   Retzlaff’s Exhibit 2, Doc. 139-2, would remain, in which Van Dyke admits:

               There is legally sufficient evidence to prove … that [Van Dyke] made
               threats of physical violence to [Retzlaff], thereby committing criminal
               acts that reflect adversely on [Van Dyke’s] honesty, trustworthiness or
               fitness as a lawyer.

   Doc. 139-2, p. 2.




               2
                    Van Dyke challenges only (i) Retzlaff’s Exhibit 1, Doc. 139-1; (ii) Retzlaff’s
   Exhibit 3, Doc. 139-3; and (iii) Retzlaff’s Exhibit 4, Doc. 139-4. Van Dyke’s Response, Doc.
   141, ¶¶ 2.1-2.3.

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      4
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 5 of 11 PageID #: 3556



                                             2. Retzlaff’s Exhibit 3 is Admissible

               9.           Retzlaff’s Exhibit 3, Doc. 139-3, is a sealed copy of a January 11,

   2019, file-stamped arrest warrant signed by Hon. Bruce McFarling, Judge of the

   362nd District Court of Denton County, Texas, for the arrest of Van Dyke on the

   charge of felony obstruction or retaliation in violation of TEX. PEN. CODE § 36.06.

   Van Dyke objects that Exhibit 3 contains “hearsay” and should be excluded as

   “unfairly prejudicial” under FED. R. EVID. 403. Doc. 141, ¶ 2.2. As a public

   record, Retzlaff’s Exhibit 3 is admissible over a hearsay objection pursuant to

   FED. R. EVID. 803(8)(A).

               10.          Van Dyke is generally correct that courts may exclude relevant

   evidence under FED. R. EVID. 403 if its probative value is “substantially

   outweighed” by unfair prejudice. Van Dyke seems not to fully appreciate that the

   purpose of Rule 403 “is to prevent evidence from ‘inducing decision on a purely

   emotional basis.” U.S. v. Fields, 483 F.3d 313, 354 (5th Cir. 2007).

               However, to warrant exclusion, the danger of unfair prejudice …
               must substantially outweigh the probative value of the evidence.
               Accordingly, we have recognized that Rule 403’s scope is narrow.
               “[T]he application of Rule 403 must be cautious and sparing. Its
               major function is limited to excluding matter of scant or cumulative
               probative force, dragged in by the heels for the sake of its prejudicial
               effect.” [Citation omitted.]

   Id. [emphasis in original]. Retzlaff’s Exhibit 3 is relevant because the basis of

   Van Dyke’s arrest was his December 12, 2018, written murder threats to

   Retzlaff—made within a month of recording his assassination plans. It is unlikely

   the Court will be so swept away by emotion as to rule unfairly to Van Dyke.


   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      5
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 6 of 11 PageID #: 3557



                                             3. Retzlaff’s Exhibit 4 is Admissible

               11.          Retzlaff’s Exhibit 4, Doc. 139-4, is a 58-page investigative report of

   the Oak Point Department of Public Safety obtained through a FOIA request. Id.

   The report bears the seal of the City of Oak Point DPS. Id. Here, Van Dyke

   appears to concede that an official police report is admissible over a hearsay

   objection under the “public records” exception of FED. R. EVID. 803(8)(A). Doc.

   141, ¶ 2.3. Van Dyke is correct. However, Van Dyke argues that statements

   within the admissible report are “hearsay inasmuch as their only relevance is to

   prove the truth of the matters asserted.” Id. Van Dyke cites no authority for this

   novel interpretation of the hearsay rule. Retzlaff can find none. If Exhibit 4 is

   admissible as a public record, then the exhibit’s contents are evidence.

               12.          Van Dyke also offers his conclusory assertion that Retzlaff’s Exhibit

   4 is “inadmissible under [FED. R. EVID.] 1002.” Van Dyke does not elaborate on

   why he contends this is so. Rule 1002 requires that original writings are required

   to prove their content. But Van Dyke ignores that Rule 1002 is subject to the

   exceptions of Rule 1003, which makes duplicates equally admissible unless a

   genuine question is raised about the original’s authenticity. FED. R. EVID. 1003;

   U.S. v. Smith, 566 F.3d 410, 413 (4th Cir. 2009). Van Dyke has raised no genuine

   question about the authenticity of Retzlaff’s Exhibit 4. Therefore, Exhibit 4 is

   admissible.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      6
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 7 of 11 PageID #: 3558



                    4. Judicial Notice of Retzlaff’s Challenged Documents is Proper

               13.          A court may judicially notice a fact that is not subject to reasonable

   dispute because it can be accurately and readily determined from sources whose

   accuracy cannot reasonably be questioned. FED. R. EVID. 201(b)(2). “Courts

   routinely take judicial notice of public records, including court documents….”

   Samsung Electronics Am., Inc. v. Yang Kun Chung, 2020 WL 730522 at *2

   (N.D.Tex. 2020), citing Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).

   Retzlaff’s Exhibits 1, 3, and 4 are all public records of which this Court may take

   judicial notice. The Court “must” take judicial notice if requested by a party and

   the court is given the necessary information. FED. R. EVID. 201(c); Samsung

   Electronics, 2020 WL 730522 at *2. Retzlaff respectfully so requests.

                          C. Van Dyke’s Suggestion of Innocence Rings Hollow

               14.          Although stopping just short of an affirmative representation to this

   Court that he is innocent, Van Dyke nevertheless attempts to suggest as much by

   pointing out that a grand jury no-billed him on a misdemeanor charge of

   harassment—notably not a felony charge of conspiracy to commit murder.

   According to Van Dyke, the misdemeanor no-bill “demonstrates not only that the

   case could not have been proven by beyond a reasonable doubt, but that the charge

   lacked probable cause to begin with.” Van Dyke is wrong.

               15.          A no-bill from a grand jury is merely a finding that the specific

   evidence brought before that particular grand jury did not convince them to

   formally charge the accused with the offense alleged.                                                         Rachal v. State, 917

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                                   7
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 8 of 11 PageID #: 3559



   S.W.2d 799, 807 (Tex. Crim. App. 1996). It is well established that a no-bill is

   not collateral estoppel and does not prevent the State from seeking further

   indictments. Shumake v. State, 502 S.W.2d 758, 760 (Tex. Crim. App. 1973). A

   prior no-bill is “not material in any way to the defense of a case.” Id.

               16.          Moreover, the Class B misdemeanor offense of “harassment” is not a

   lesser included offense of the felony offense of “obstruction or retaliation,” as Van

   Dyke incorrectly states. See, e.g., Meyer v. State, 366 S.W.3d 728, 731-32 (Tex.

   App.—Texarkana 2012, no pet.) (comparing and contrasting the different elements

   of retaliation under TEX. PEN. CODE § 36.06 [merely requiring “harm by an

   unlawful act”] and harassment under TEX. PEN. CODE § 42.07(a)(2) [requiring a

   threat of bodily injury or felony]); see also Graves v. State, 03-17-00493-CR,

   2018 WL 4140663, at *3 (Tex. App.—Austin 2018, no pet.) (memo. op.) (same).

   The felony charge was not terminated in Van Dyke’s favor and the Collin County

   grand jury’s no-bill on a different and independent charge is irrelevant to the issue

   of probable cause to charge Van Dyke with a felony in Denton County.

                                                  D. Request for Oral Hearing

               17.          Retzlaff believes an oral hearing would materially aid the Court’s

   resolution of the issues and respectfully requests one. To the extent that the Court

   declines to take judicial notice of the public records appended to Retzlaff’s motion

   and must make rulings on the admissibility of evidence supporting the existence of

   Van Dyke’s assassination plot, these rulings can best be made at an oral hearing.



   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      8
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 9 of 11 PageID #: 3560



                                                              III. CONCLUSION

               18.          No litigant or his counsel should be forced to fear that hearings,

   depositions, discovery, or trial will be exploited to gain information or access to

   them for the purpose of carrying out an assassination. The shootings of John

   Lennon,3 Ronald Reagan,4 and others were carried out by assassins who were

   thought merely to be “odd” or eccentric until they committed their crimes. The

   evidence appended to Retzlaff’s motion is ample evidence of Van Dyke’s

   assassination plans, his obsession with Retzaff, and a mental derangement

   significant enough that he has already been ordered to undergo psychiatric

   treatment. These things cannot be ignored.

                                                                   IV. PRAYER

               19.          For these reasons, Retzlaff prays that the Court exercise its inherent

   power to dismiss this case with prejudice and grant such other and further relief, at

   law or in equity, as to which Retzlaff shall show himself justly entitled.




               3
                    Mark David Chapman murdered John Lennon on December 8, 1980. In the years
   leading up to the murder, Chapman developed a series of obsessions, including artwork and the
   music of Todd Rundgren. The novel The Catcher in the Rye took on great personal significance
   for Chapman, to the extent that he wished to model his life after the novel's protagonist, Holden
   Caulfield. Chapman also contemplated killing other public figures, including Johnny Carson,
   Elizabeth Taylor, Ronald Reagan, and Jacqueline Kennedy Onassis. At the time of the murder, he
   had no prior criminal convictions and had just resigned from a job as a security guard in Hawaii.
   See https://en.wikipedia.org/wiki/Mark_David_Chapman, last accessed March 21, 2020.
            4
                    John Warnock Hinkley, Jr., attempted to assassinate president Ronald Reagan on
   March 30, 1981. Hinkley was reported to have been driven by an obsessive fixation on actress
   Jodie Foster. He was found not guilty by reason of insanity and remained under institutional
   psychiatric care until September 10, 2016. See https://en.wikipedia.org/wiki/John_Hinckley_Jr.,
   last accessed March 21, 2020.


   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                      9
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 10 of 11 PageID #: 3561



    Respectfully submitted,



    By:          /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    Texas Bar No. 00787386
    Federal ID #18465
    jdorrell@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




    Van Dyke v. Retzlaff
               Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                       10
Case 4:18-cv-00247-ALM Document 144 Filed 03/21/20 Page 11 of 11 PageID #: 3562



                                                 CERTIFICATE OF SERVICE

           I certify that on ______3-21        , 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                P.O. Box 2618
                Decatur, Texas 76234
                Telephone: 940-305-9242
                jasonleevandyke@protonmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s Reply in Support of Retzlaff’s Motion to Dismiss Because of Plaintiff’s Assassination Plot
                                                                                                                       11
